Case 2:21-cv-00212-RWS Document 24 Filed 07/12/21 Page 1 of 16 PageID #: 173



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS


 JARROD MCKINNEY,

                 Plaintiff,

 v.                                                   No. 2:21-cv-00212-RWS

 THOMAS J. VILSACK, in his official capacity
 as Secretary of Agriculture,
 et al.,

                 Defendants.


             DEFENDANTS’ MOTION TO STAY PROCEEDINGS PENDING
                   RESOLUTION OF RELATED CLASS ACTION

        For the reasons stated in the attachment memorandum, Defendants Thomas J. Vilsack, in his

official capacity as Secretary of Agriculture, and Zach Ducheneaux, in his official capacity as

Administrator of the Farm Service Agency (collectively, USDA or Defendants), hereby move to stay

the proceedings in this case, including briefing on Plaintiff’s motion for a preliminary injunction,

pending resolution of proceedings in related litigation that has been certified as a class action under

Federal Rule of Civil Procedure Rule 23(b)(2). Counsel for Defendants have conferred with counsel

for Plaintiff, who indicate that Plaintiff opposes this request.
Case 2:21-cv-00212-RWS Document 24 Filed 07/12/21 Page 2 of 16 PageID #: 174




DATED: July 12, 2021               Respectfully submitted,

                                   BRIAN M. BOYNTON
                                   Acting Assistant Attorney General

                                   LESLEY FARBY
                                   Assistant Branch Director
                                   Civil Division, Federal Programs Branch

                                   /s/Michael F. Knapp
                                   EMILY SUE NEWTON (VA Bar No. 80745)
                                   Senior Trial Counsel
                                   MICHAEL F. KNAPP (Cal. Bar No. 314104)
                                   KYLA M. SNOW
                                   GARY D. FELDON
                                   Trial Attorneys
                                   United States Department of Justice
                                   Civil Division, Federal Programs Branch
                                   1100 L Street, NW
                                   Washington, D.C. 20005
                                   Tel: (202) 514-2071 / Fax: (202) 616-8460
                                   michael.f.knapp@usdoj.gov

                                   Counsel for Defendants




                                     2
Case 2:21-cv-00212-RWS Document 24 Filed 07/12/21 Page 3 of 16 PageID #: 175



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS


 JARROD MCKINNEY,

                 Plaintiff,

 v.                                                  No. 2:21-cv-00212-RWS

 THOMAS J. VILSACK, in his official capacity
 as Secretary of Agriculture,
 et al.,

                 Defendants.



       DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO STAY
      PROCEEDINGS PENDING RESOLUTION OF RELATED CLASS ACTION

       In March 2021, Congress enacted Section 1005 of the American Rescue Plan Act (ARPA),

which authorizes funds to relieve the U.S. Department of Agriculture (USDA) debts held by certain

socially disadvantaged farmers. Congress determined that this relief was necessary to remedy the

lingering effects of decades of discrimination against minority farmers in the implementation of USDA

farm loan programs, which effects were exacerbated by COVID-19 and the failure of prior relief to

reach them. Plaintiff Jarrod McKinney filed this action to challenge USDA’s implementation of

Section 1005 on equal protection grounds, and he seeks a nationwide preliminary injunction against

disbursement of Section 1005 funds. Pl.’s Mot. for Prelim. Inj., ECF No. 9. Plaintiff’s lawsuit is not

the only challenge to Section 1005. There are currently twelve such lawsuits pending before courts

across the country, and multiple courts have already granted the preliminary relief Plaintiff seeks from

this Court.

       Recent developments in the earliest-filed challenge to Section 1005 warrant a stay of this case.

Specifically, on July 2, 2021, the Northern District of Texas certified two classes of farmers and

ranchers bringing an equal protection challenge to Section 1005 like that Plaintiff brings here. See

Order on Class Cert. & PI, Miller v. Vilsack, 4:21-cv-595 (N.D. Tex.) (attached as Ex. A). At the same
Case 2:21-cv-00212-RWS Document 24 Filed 07/12/21 Page 4 of 16 PageID #: 176




time, that court issued an injunction that (like those issued by other courts) prevents the Government

from disbursing Section 1005 funds while the case is adjudicated on the merits. Id. Plaintiff is a

member of the classes certified under Rule 23(b)(2) and Defendants will be bound by any relief granted

to the classes with respect to Plaintiff should their equal protection claim prevail. Thus, continued

adjudication of Plaintiff’s claim in this Court, separate from the class to which he belongs, would be

unnecessarily duplicative and risk inconsistent results. A stay, on the other hand, would not prejudice

Plaintiff, who will be bound by and benefit from any judgment applicable to the classes, and in the

meantime already “ha[s] the protection [he] seek[s]” in his preliminary-injunction motion, given the

injunctions entered by other courts. Order 4, Faust v. Vilsack, 21-cv-548 (E.D. Wis.) (attached as Ex.

B). A stay would also preserve judicial resources and prevent hardship to Defendants, who would

otherwise be required to continue defending against duplicative claims in separate courts, many of

which are being brought by this Plaintiff’s counsel. Finally, the requested stay would be consistent

with those granted by other courts in similar circumstances.

          For these reasons, this Court should stay proceedings in this case until final resolution of the

class challenge to Section 1005 in Miller.1
                                              BACKGROUND

          On June 10, 2021, Plaintiff filed this action, alleging that USDA’s implementation of ARPA

Section 1005, which authorizes debt relief to socially disadvantaged farmers or ranchers, violates his

right to equal protection. See Compl., ECF No. 1. Plaintiff later moved for a preliminary injunction.

This is one of twelve cases, brought in courts around the country, challenging the implementation of

Section 1005 on equal protection grounds. See Miller, 4:21-cv-595; Wynn v. Vilsack, 3:21-cv-514 (M.D.

Fla.); Faust, 1:21-cv-548; Carpenter v. Vilsack, 21-cv-103-F (D. Wyo.); Holman v. Vilsack, 1:21-cv-1085

(W.D. Tenn.); Kent v. Vilsack, 3:21-cv-540 (S.D. Ill.); Joyner v. Vilsack, 1:21-cv-1089 (W.D. Tenn.);

Dunlap v. Vilsack, 2:21-cv-942 (D. Or.); Rogers v. Vilsack, 1:21-cv-1779 (D. Colo.); Tiegs v. Vilsack, 3:21-



1
    Defendants plan to file stay motions in all of the other related cases challenging Section 1005.


                                                     2
Case 2:21-cv-00212-RWS Document 24 Filed 07/12/21 Page 5 of 16 PageID #: 177



cv-147 (D.N.D.); Nuest v. Vilsack, 21-cv-1572 (D. Minn.).2 Miller, the first-filed case, commenced on

April 26, 2021. Compl., Miller, ECF No. 1.

        Several weeks after Miller was filed, plaintiffs in Faust moved for a temporary restraining order

(TRO) and preliminary injunction. Op. & Order, Faust, ECF No. 21. On June 10, the Faust court

granted the TRO, enjoining Defendants from disbursing Section 1005 funds “until the Court rules on

Plaintiffs’ motion for a preliminary injunction.” Id. at 10. In the meantime, the plaintiff in Wynn moved

for a preliminary injunction, which the court granted on June 23. Order, Wynn, ECF No. 41. The

nationwide preliminary injunction in Wynn prohibits Defendants “from issuing any payments, loan

assistance, or debt relief pursuant to Section 1005(a)(2) . . . until further order from the Court,” but

does “not enjoin Defendants from continuing to prepare to effectuate the relief under Section 1005

in the event it is ultimately found to be constitutionally permissible.” Id. at 48-49, n.19. After Wynn

issued the nationwide preliminary injunction, the Faust court issued an order dissolving the TRO and

staying the motion for a preliminary injunction, finding that the plaintiffs could not establish

irreparable harm. Order 3, Faust, ECF No. 49. The court concluded that because “[t]he Wynn court

issued the same nationwide injunction” that the plaintiffs’ asked the Faust court to issue, they had

already received “the protection they seek,” and so “[n]o purpose would be served by th[e] Court

issuing another order granting (or denying) the same nationwide relief.” Id. at 3-4. Shortly thereafter,

the Western District of Tennessee issued a nationwide injunction identical to the one issued in Wynn.

See Order, Holman, ECF No. 41.

        While the preliminary injunction motions in Faust and Wynn were pending, the plaintiffs in

Miller moved for class certification, Br. in Supp. of Mot. for Class Cert., Miller, ECF No. 13, and for a




2
 Defendants have not yet been served in all of these cases, and the Government does not waive any
objections regarding service.


                                                   3
Case 2:21-cv-00212-RWS Document 24 Filed 07/12/21 Page 6 of 16 PageID #: 178



preliminary injunction, Br. in Supp. of Mot. for PI, id., ECF No. 18.3 And on June 30, 2021, the Miller

court granted both motions. Order on Class Cert. & PI, id. Adopting the plaintiffs’ proposed class

definitions in full, the court certified the following two classes under Rule 23(b)(2):

        1. All farmers and ranchers in the United States who are encountering, or who will
           encounter, racial discrimination from the United States Department of Agriculture
           on account of section 1005 of the American Rescue Plan Act.

        2. All farmers and ranchers in the United States who are currently excluded from the
           definition of “socially disadvantaged farmer or rancher,” as defined in 7 U.S.C.
           § 2279(a)(5)–(6)4 and as interpreted by the Department of Agriculture.

Id. at 5-6. Although two classes were certified, the plaintiffs and the Court emphasized that the classes

were specific to the plaintiff’s challenge to Section 1005. Id. at 13; Class Cert. Reply 1, ECF No. 41

(“The plaintiffs—at this point in the litigation—are seeking classwide relief only against the continued

enforcement of the racial exclusions in section 1005 of the American Rescue Plan Act.”); id. at 4

(“These classes are being proposed for the purpose of obtaining preliminary classwide relief against

the racial exclusions in section 1005.”).

        Additionally, in granting the plaintiffs’ preliminary-injunction motion, the court enjoined

Defendants

        from discriminating on account of race or ethnicity in administering section 1005 of
        [ARPA] for any applicant who is a member of the Certified Classes. This prohibition
        encompasses: (a) considering or using an applicant Class Member’s race or ethnicity
        as a criterion in determining whether that applicant will obtain loan assistance,
        forgiveness, or payments; and (b) considering or using any criterion that is intended to
        serve as a proxy for race or ethnicity in determining whether an applicant Class
        member will obtain loan assistance, forgiveness, or payments.




3
  Although the plaintiffs in Miller assert equal protection, Title VI, and statutory construction claims,
their preliminary injunction and class certification motions relied solely on their equal protection
challenge to Section 1005. See Br. in Supp. of Mot. for Class Cert. 4.
4
  Section 1005 incorporates the definition of “socially disadvantaged farmer or rancher” set out in 7
U.S.C. § 2279(a).


                                                    4
Case 2:21-cv-00212-RWS Document 24 Filed 07/12/21 Page 7 of 16 PageID #: 179



Order on Class Cert. & PI 22-23, id. Like the nationwide injunction in Wynn, the court’s injunction in

Miller precludes disbursement of Section 1005 funds while the case is adjudicated on the merits.5 The

Miller court ordered the parties to submit a proposed schedule for resolving the case on the merits by

July 16.6

                                    STANDARD OF REVIEW

        “The District Court has broad discretion to stay proceedings as an incident to its power to

control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997). That power applies “especially in

cases of extraordinary public moment,” when “a plaintiff may be required to submit to delay not

immoderate in extent and not oppressive in its consequences if the public welfare or convenience will

thereby be promoted.” Id. at 707 (modifications omitted).

        When determining whether to grant a stay, courts “must weigh competing interests and

maintain an even balance.” Wedgeworth v. Fibreboard Corp., 706 F.2d 541, 545 (5th Cir. 1983). To that

end, courts generally consider potential prejudice to the non-movant, hardship to the movant if

required to go forward, and “the orderly course of justice,” including preservation of the parties’ and

the courts’ resources. Fishman Jackson PLLC v. Israely, 180 F. Supp. 3d 476, 489 (N.D. Tex. 2016);

ZeniMax Media Inc. v. Samsung Elecs. Co., Ltd., 2017 WL 4805524, at *4 (N.D. Tex. Oct. 25, 2017). A

stay must not be “immoderate,” meaning it must specifically define its duration so as to not be

“indefinite” in scope. Fishman Jackson, 180 F. Supp. 3d at 489.




5
  On July 2, Defendants notified the court that it understood this injunction to be consistent with
those entered in Faust and Wynn, in that it prohibits Defendants from issuing payments under
Section 1005 but does not prohibit Defendants from “taking preparatory steps, including sending
offer letters to eligible borrowers, to enable prompt payments if later permitted.” Notice 2, id., ECF
No. 61. Per order of the court, the plaintiffs responded to Defendants’ Notice on July 5. Resp., id.,
ECF No. 63. Defendants filed a reply on July 6. See Reply, ECF No. 65.
6
  On June 29, Defendants filed a partial answer and partial motion to dismiss the plaintiffs’ non-
Section 1005 claims. See ECF Nos. 49, 51.


                                                   5
Case 2:21-cv-00212-RWS Document 24 Filed 07/12/21 Page 8 of 16 PageID #: 180



        The interests of judicial economy carry significant weight, particularly when considering

whether to stay one of multiple cases involving the same parties and issues. “A stay pending the

outcome of litigation between the same parties involving the same or controlling issues is an acceptable

means of avoiding unnecessary duplication of judicial machinery.” ACF Indus., Inc. v. Guinn, 384 F.2d

15, 19 (5th Cir. 1967). “The Supreme Court has repeatedly observed that under the doctrine of comity,

when cases involving substantially overlapping issues are pending before two federal district courts,

there is a strong preference to avoid duplicative litigation.” Parallel Networks Licensing, LLC v. Superior

Turnkey Sols. Grp., Inc., 2020WL2098203, at *2 (E.D. Tex. May 1, 2020). “Allowing the same issue to

be decided more than once wastes litigants’ resources and adjudicators’ time.” B&B Hardware, Inc. v.

Hargus Indus., Inc., 575 U.S. 138, 140 (2015).

                                             ARGUMENT

        The Court should stay the proceedings in this case until final resolution of the class challenge

to Section 1005 in Miller.7 All relevant factors support this proposed stay. Most significantly, a stay is

in the interest of judicial economy: Because Plaintiff is a member of the classes challenging Section

1005 and will directly benefit from any relief granted in the classes’ favor, staying this case would avoid

unnecessarily duplicative litigation and potentially inconsistent results. Relatedly, a stay would not

prejudice Plaintiff, who is already protected by multiple preliminary injunctions and who may receive

all the relief he is entitled to upon final judgment of the Miller class action. On the other hand,

continuing to adjudicate Plaintiff’s claim in this Court and in Miller simultaneously would impose

hardship on Defendants, who would be required to defend against identical claims in multiple courts

at the same time—including in ten other courts around the country (with Plaintiff’s counsel here




7
  Defendants have not appealed the order granting a preliminary injunction and certifying the classes
in Miller but reserve their right to do so. If the classes in Miller are decertified for any reason, the
parties can brief the Court on whether the stay should be lifted.


                                                    6
Case 2:21-cv-00212-RWS Document 24 Filed 07/12/21 Page 9 of 16 PageID #: 181



bringing five of those duplicative cases). Finally, courts regularly stay cases pending resolution of

related class actions. This Court should do likewise.

I.      A stay is in the interest of judicial economy.

        First, a stay of these proceedings would promote judicial economy because resolution of the

class challenge to Section 1005 in Miller is likely to have a substantial or controlling effect on Plaintiff’s

claim in this case. Plaintiff undisputedly falls within the definition of the classes certified by Miller: He

is a farmer who alleges that he is being subjected to racial discrimination due to USDA’s provision of

Section 1005 debt relief to socially disadvantaged farmers, because the definition of “socially

disadvantaged farmer or rancher” does not automatically include farmers like him who self-identify as

white. The classes in Miller were certified under Rule 23(b)(2), which means that Plaintiff cannot opt

out of any judgment applicable to the classes. See Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 361-63

(2011). Thus, any relief ordered in Miller will apply in the same way to Plaintiff as it does to all other

class members. Id. at 361-62 (noting that the relief sought in a Rule 23(b)(2) class “perforce affect[s]

the entire class at once”); Juris v. Inamed Corp., 685 F.3d 1294, 1312 (11th Cir. 2012) (“Class action

judgments will typically bind all members of the class.”). Indeed, that relief will be binding on Plaintiff

and would preclude him, like all other class members, from obtaining an alternative judgment in

another proceeding. Cooper v. Fed. Rsrv. Bank of Richmond, 467 U.S. 867, 874 (1984).

        Accordingly, permitting Plaintiff to continue litigating his claim in this Court, separate from

the rest of the class to which he belongs, would create a risk of inconsistent results that could

undermine the preclusive effect of a class-wide judgment and confuse Defendants’ obligations to

different class members. See Dunn v. Air Line Pilots Ass’n, 836 F. Supp. 1574, 1584 (S.D. Fla.

1993), aff’d, 193 F.3d 1185 (11th Cir. 1999) (noting that one consideration for granting a stay is the

possibility of “avoid conflicting orders”). For instance, if the plaintiff class succeeds in its equal

protection challenge to Section 1005 in Miller but Plaintiff loses his claim here (or vice versa),



                                                      7
Case 2:21-cv-00212-RWS Document 24 Filed 07/12/21 Page 10 of 16 PageID #: 182



Defendants would be subject to conflicting judgments concerning the constitutionality of Section

1005 and, importantly, their obligations toward this Plaintiff. Staying this case pending resolution of

the class challenge to Section 1005 in Miller would promote judicial efficiency by avoiding this risk of

such contradictory outcomes.

        That Miller was certified as a class action after Plaintiff filed his case does not undermine the

preclusive effect of any class-wide judgment or justify Plaintiff’s continued litigation of his claim

separately in this Court.8 Miller was the first-filed case, which underscores the conclusion that a stay

here is appropriate and in the interest of judicial economy. Under the first-filed rule, “when related

cases are pending before two federal courts, the court in which the case was last filed may refuse to

hear it if the issues raised by the cases substantially overlap.” Int’l Fid. Ins. Co. v. Sweet Little Mex. Corp.,

665 F.3d 671, 677-78 (5th Cir. 2011) (citation omitted); see also Sutter Corp. v. P&P Indus., Inc., 125 F.3d

914, 917 (5th Cir. 1997) (“The concern manifestly is to avoid the waste of duplication, to avoid rulings

which may trench upon the authority of sister courts, and to avoid piecemeal resolution of issues that

call for a uniform result.” (citation omitted)).

        The issues presented by the equal protection challenge to Section 1005 in Miller and this case

are not only overlapping—they are identical. Indeed, because Plaintiff is a class member, this Plaintiff’s

claim is being simultaneously litigated in two courts. And, as Plaintiff and Defendants will both be

bound by any class-wide judgment on Section 1005, litigating the cases separately does not benefit

Plaintiff or serve judicial economy, but only burdens judicial resources at the risk of creating

conflicting outcomes. Moreover, both cases are still in their early stages, with a proposed case schedule

due in Miller by July 16. Thus, staying this case at this early stage of the proceedings would not cause

unnecessary disruption to litigation of Plaintiff’s claim, but would instead further promote efficient



8
 As explained below, courts often stay proceedings even while a motion for class certification is
pending. See infra at 11 & n.8.


                                                       8
Case 2:21-cv-00212-RWS Document 24 Filed 07/12/21 Page 11 of 16 PageID #: 183



resolution of the Section 1005 claim before any case deadlines have passed in Miller. The Court should

therefore stay this case pending resolution of the first-filed equal protection challenge to Section 1005

in Miller.

II.      A stay would not prejudice Plaintiff and would avoid hardship to the Government.

         Additionally, and for the same reasons, staying this case pending resolution of the class

challenge to Section 1005 in Miller would not prejudice Plaintiff. Again, the classes certified in Miller

challenge the same agency action and seek the same relief. Compare Pls.’ Br. in Supp. of Prelim. Inj.

ECF No. 18, Miller (challenging the implementation of Section 1005 based on USDA’s interpretation

of “socially disadvantaged farmer or rancher” with reference to race), with Pl.’s Mot. for Prelim. Inj. 1,

ECF No. 9 (same). Indeed, the Miller court has already ordered the relief that Plaintiff seeks in this

case: a preliminary injunction prohibiting the Government from disbursing payments under Section

1005. See Order on Class Cert. & PI, Miller; see also Pl.’s Mot. for Prelim. Inj. 11-13. And because

Defendants will be bound by a final judgment in the class action with respect to this Plaintiff, he is

not harmed by a stay of his duplicative case.

         Relatedly, a stay of the proceedings in this case would avoid hardship to the Government.

Specifically, requiring the Defendants to defend Plaintiff’s claim in this Court and the class action in

Miller at the same time (along with all other pending cases), with the potential for different case

schedules, would drain the courts’ and the Government’s resources without any apparent benefit to

Plaintiff. Indeed, the burden on Defendants is already significant, given that there are currently eleven

other substantively similar lawsuits pending around the country, with additional requests for

preliminary injunctive relief pending in several of those cases. Counsel for Plaintiff here have filed

nearly identical complaints in four other jurisdictions, two of which they filed after they had already




                                                    9
Case 2:21-cv-00212-RWS Document 24 Filed 07/12/21 Page 12 of 16 PageID #: 184



obtained the preliminary injunction in Wynn.9 Counsel should not be permitted to continue to file and

litigate duplicative lawsuits in multiple jurisdictions, especially where the preliminary relief they seek

in those cases exactly duplicates the relief they obtained already from another court. Moreover,

particularly given the importance of the issues at stake, the Government should not be compelled to

defend multiple cases raising substantially similar claims on different schedules and potentially subject

to different discovery obligations—all while simultaneously defending against duplicative requests for

nationwide preliminary injunctions. Cf. Clinton, 520 U.S. at 707 (explaining that “especially in cases of

extraordinary public moment, a plaintiff may be required to submit to delay” (modifications omitted)).

III.    Courts regularly stay cases pending resolution of related class actions.

        Finally, a stay here would be consistent with other courts’ recognition that a stay (or even

dismissal) is generally warranted upon certification of a class of which the plaintiff is a member.10 See,

e.g.¸ Jiaming Hu v. U.S. Dep’t of Homeland Sec., 4:17-cv-02363, 2018 WL 1251911, at *4 (E.D. Mo. Mar.

12, 2018) (“Since class members generally cannot relitigate issues raised in a class action after it has

been resolved, a class member should not be able to prosecute a separate equitable action once his or

her class has been certified.” (internal quotation marks omitted) (citing circuit cases dismissing actions

where the plaintiff was a member of certified class in another case)); see also Mackey v. Bd. of Educ. for

Arlington Cent. Sch. Dist., 112 F. App’x 89, 91 (2d Cir. 2004) (affirming dismissal without prejudice

“based on the rule against duplicative litigation” where plaintiff’s allegations “duplicated claims that

had been included in separate class actions” against the defendant, and plaintiffs “were members of

those classes”); Aleman ex rel. Ryder Sys., Inc. v. Sancez, 21-cv-20539, 2021 WL 917969, at *2 (S.D. Fla.




9
 See Wynn, 3:21-cv-514; Kent, 3:21-cv-540; Dunlap, 2:21-cv-942; Tiegs, 3:21-cv-147.
10
  Indeed, federal courts will regularly stay cases when a class certification motion is only pending,
rather than already granted, in an earlier-filed related case. See, e.g., Sanchez-Cobarrubias v. Bland,
CV609-005, 2011 WL 841082, at *1 (S.D. Ga. Mar. 7, 2011) (reciting case history); Bargas v. Rite Aid
Corp., CV1303865MWFJEMX, 2014 WL 12538151, at *3 (C.D. Cal. Oct. 21, 2014).


                                                   10
Case 2:21-cv-00212-RWS Document 24 Filed 07/12/21 Page 13 of 16 PageID #: 185



Mar. 10, 2021) (noting that “the Court entered an order staying proceedings” pending resolution of a

related class action, “recognizing that the cases are related, and that the resolution of the issues raised

in the Class Action will necessarily impact the proceedings in” the case); Richard K. v. United Behavioral

Health, 18-cv-6318, 2019 WL 3083019, at *7 (S.D.N.Y. June 28, 2019), report and recommendation adopted,

18-cv-6318, 2019 WL 3080849 (S.D.N.Y. July 15, 2019) (explaining that stay and dismissal without

prejudice “are routinely found appropriate where, as here, the claims made in an individual lawsuit

overlap with the claims being pursued by a certified class of which the individual plaintiff is a

member”).

        In such cases, courts have ordered a stay of the same scope Defendants seek here, that is, a

stay of all proceedings until final resolution of a related class action. See, e.g., Gonzales v. Berryhill, 18-

cv-603, ECF No. 28 (D.N.M. Mar. 5, 2019) (staying proceedings until the district court in a related

case “issues a decision on the forthcoming motion for class certification and, if a class is certified in

[the related case], until the conclusion of all proceedings in [the related case], including any appeals.”).

        The First Circuit’s decision in Taunton Gardens Co. v. Hills illustrates the propriety of a stay in

circumstances strikingly similar to this case. 557 F.2d 877 (1st Cir. 1977). There, the plaintiffs

challenged “the administration of a major federal program and the disbursement of a significant

amount of federal money,” and the case thus “present[ed] issues of ‘public moment.’” Id. at 879. And

there, much like here, the implementation of that federal program had spurred litigation “in more than

ten district courts” around the country, and the Government was subject to multiple injunctions. Id.

Moreover, like this case, a related action was certified as a class action. See Taunton Gardens Co. v. Hills,

421 F. Supp. 524, 526 (D. Mass. 1976). Although the plaintiffs in Taunton Gardens were not members

of that class, the court noted that they challenged the same program and sought identical relief and,

thus, that the class action determined the merits of the case. Id. Accordingly, the district court found

it was in “the interest of justice” to stay all proceedings—including litigation of the pending motion



                                                      11
Case 2:21-cv-00212-RWS Document 24 Filed 07/12/21 Page 14 of 16 PageID #: 186



for preliminary injunction11—”pending entry of a final judgment in the class action case.” Id. The First

Circuit upheld the stay, also emphasizing that it was in the “public interest, the court’s interest in

efficient procedures, and the interest of justice” to stay the case and afford the Government “a

reasonable opportunity to resolve its obligations in the national class action.” 557 F.2d at 879. It also

pointed out that the stay’s duration, lasting until an appeal of the class action judgment was resolved,

was reasonable. Id.

        All of the factors considered by Taunton Gardens support a stay here: Plaintiff challenges a

significant federal program presenting issues of “public moment,” and undersigned counsel are

defending against claims in twelve courts around the country. Additionally, the recently certified

classes in Miller seek the same relief Plaintiff seeks in this case—and indeed, since Plaintiff is a member

of those classes, resolution of the challenge to Section 1005 in Miller, and any relief granted by that

court, will operate to protect Plaintiff together with all other class members. Finally, the scope of the

stay requested here—until resolution of the class action—is the same as that approved in Taunton

Gardens and other cases. There, as here, the “public interest, the court’s interest in efficient procedures,

and the interest of justice” support a stay of all procedures pending resolution of the class challenge

to Section 1005 in Miller.

                                             CONCLUSION

        For these reasons, the Court should stay proceedings in this case pending resolution of the

class challenge to Section 1005 in Miller.




11
  The court also noted that granting the requested preliminary injunction “would be inconsistent
with the granting of the stay which this Court has ruled appropriate herein.” Id.


                                                    12
Case 2:21-cv-00212-RWS Document 24 Filed 07/12/21 Page 15 of 16 PageID #: 187



Dated: July 12, 2021               Respectfully submitted,

                                   BRIAN M. BOYNTON
                                   Acting Assistant Attorney General

                                   LESLEY FARBY
                                   Assistant Branch Director
                                   Civil Division, Federal Programs Branch

                                   /s/Michael F. Knapp
                                   EMILY SUE NEWTON (VA Bar No. 80745)
                                   Senior Trial Counsel
                                   MICHAEL F. KNAPP (Cal. Bar No. 314104)
                                   KYLA M. SNOW
                                   GARY D. FELDON
                                   Trial Attorneys
                                   United States Department of Justice
                                   Civil Division, Federal Programs Branch
                                   1100 L Street, NW
                                   Washington, D.C. 20005
                                   Tel: (202) 514-2071 / Fax: (202) 616-8460
                                   michael.f.knapp@usdoj.gov


                                   Counsel for Defendants




                                     13
Case 2:21-cv-00212-RWS Document 24 Filed 07/12/21 Page 16 of 16 PageID #: 188



                              CERTIFICATE OF CONFERENCE

       Counsel for Defendants certify that they have complied with the meet and confer

requirements in Local Rule CV-7(h). Plaintiff opposes the relief sought in this motion. Counsel for

Defendants, Michael Knapp, Emily Newton, Kyla Snow, and Gary Feldon, and counsel for Plaintiff,

Wen Fa, Daniel Ortner, and Glenn Roper, conferred by email on July 9, and by phone on July 12 to

discuss Defendants’ planned motion. The parties were unable to reach an agreement because Plaintiff

does not believe a stay is warranted. The discussions have conclusively ended in an impasse,

necessitating the Court’s resolution of Defendants’ request for a stay of proceedings.



                                  CERTIFICATE OF SERVICE

       I hereby certify that on July 12, 2021, a copy of the foregoing motion to stay proceedings was

filed electronically via the Court’s ECF system, which effects service on counsel of record.
